Title: Charles Caldwell to James Madison, 11 October 1826
From: Caldwell, Charles
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Lexington (Ky)
                                
                                 October 11th. 1826.
                            
                        
                        Your obliging letter, of the 20th. ultimo, has been duly received, and claims my acknowledgments for its
                            politeness towards myself, and its liberality towards the subject to which it relates.
                        To me it is peculiarly gratifying to learn, that in whatever part of the world Phrenology is correctly made
                            known, it uniformly finds friends, and none but friends, among the enlightened and truly liberalized; and that it stands indebted for every enemy that
                            has appeared against it, to prejudice, interest,  or want of
                            information. Search the history of it since its first annunciation, and you will find this to be true 
                         to the letter.
                        Two facts may be stated in relation to it, which appear to me to speak a language not easily refuted. No one has ever faithfully studied it, without becoming a proselyte to it; and no proselyte has ever
                                apostatized. To these may be added a third, which is not without weight. Of the
                            individuals who have given themselves to the pursuit of it, those most devoted to the exact
                                 Sciences, have become also most ardently and steadfastly  devoted  to it. As far as I
                            have been concerned in teaching it, my most mathematical, logical, and matter-of-fact pupils, have been most easily proselyted, and have become most warmly
                            attached to the science.
                        When to these considerations we add, that, in Europe, it is spreading with a rapidity unprecedented, and a
                            force that appears, at present, irresistable; that in most of the chief towns in Great Britain and Ireland, and in many of
                            those, on the continent, lectures on it are publicly delivered and numerously attended; that such distinguished Savans as Blainville, St. Hillaire, Abernethy, Chalmers, Home, and many others, are among the
                            active advocates of the science; that even Jeffery himself, its inveterate arch-enemy, is staggered in his infidelity,
                            and beginning to change; and that most of the British Journals that speak of it at all, although they once opposed it,
                            speak of it now in terms of approbation--When all these facts, I
                            say, are taken into view, and deliberately weighed, they furnish, in behalf of Phrenology, a mass of testimony, that can
                            Scarcely fail to insure its triumph over all opposition.
                        In case of your wishing still further to cultivate an acquaintance with the science, permit me to recommend
                            to you the following works. Spurzheim’s Phrenological system, a large octavo volume, difficult to be procured, Combe’s
                            Phrenology, with Bell’s notes, reprinted in this country, Transactions of the Edinburgh
                            Phrenological Society, and the Edinburgh Phrenological Journal. Those works, read as you always
                            read, will give you a thorough, at least a very competent, knowledge of the science; and permit me to assure you, that the
                            gratification derived from the perusal of them, will predominate greatly over the labour and trouble.
                        Let me ask your acceptance of the two pamphlets that accompany this letter. They may serve for the amusement
                            of an hour of leisure, when other more interesting objects may be wanting. I need not say that your opinion of any thing I
                            may ever write will always command my peculiar respect. In relation to the present productions, there are special reasons
                            why it would be highly acceptable to me. By that class, which I consider the ultra-theological orthodox of the day, some exceptions have been taken to them. Accept, I intreat you, a reiterated assurance of my
                            most distinguished and cordial consideration and regard.
                        
                            
                                Ch. Caldwell
                            
                        
                    